DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The present application has claimed priority under 35 U.S.C. 119 from Japanese Patent Application No. JP2018-184191 filed 9/28/2018. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/25/2021 and 2/16/2022 were filed.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.


Drawings
The drawings filed 3/25/2021 were accepted.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 7, and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bogineni (US 20100131280 A1; filed 11/25/2008).

With regards to claim 1, Bogineni discloses a remote control device comprising: a memory storing information corresponding to at least one of a gesture, voice, and a physical feature of a medical worker that is allocated to a function of a medical device (Bogineni, paragraph 13: “receives the voice commands after the commands have been recognized as coming from an authorized caregiver and recognizes a particular command that the caregiver desires to enter into the patient device;” the recognizing of both the commands and the voice require the storage of corresponding data for the recognition action); a sensor configured to detect at least one of a gesture, voice, and a physical feature (Bogineni, paragraph 12: “the remote control device, which includes a voice wave receiver, such as a microphone, that receives the caregiver's commands.”); a transmitter configured to wirelessly transmit a signal (Bogineni, Fig. 2: Wireless transmitter 40) for remotely controlling the function; and a processor configured to cause the transmitter to transmit the signal in a case where the at least one of the gesture, the voice, and the physical feature corresponding to the information is detected by the sensor (Bogineni, abstract: “The recognized commands are then analyzed to determine the particular command, and the signals representing that command are transmitted in digital form by a wireless protocol, such as a ZigBee wireless protocol, to a receiving module incorporated into or in communication with the medical device. The receiving module decodes the wireless protocol, identifies the particular command, and interfaces that command to the patient device, whereby the command effects the operation of the patient device, such as by silencing an alarm on the medical device.”).

With regards to claim 2, which depends on claim 1, Bogineni discloses a switch configured to assign at least one of a gesture, voice, and a physical feature of a medical worker to each of a plurality of functions of the medical device as the information, and to cause the memory to store the information (Bogineni, paragraph 27: “The command can also be pre-recorded on the patient device 16 so that the software module 32 can recognize a particular command and execute same by providing an appropriate instruction to the patient device 16.”).

With regards to claim 3, which depends on claim 1, Bogineni discloses a switch configured to assign at least one of a gesture, voice, and a physical feature of a medical worker to at least one function of each of a plurality of medical devices as the information, and to cause the memory to store the information (Bogineni, paragraph 8: “it can also be used with numerous other medical devices used to support and/or monitor a patient or the patient's environment.” Bogineni, paragraph 27: “The command can also be pre-recorded on the patient device 16 so that the software module 32 can recognize a particular command and execute same by providing an appropriate instruction to the patient device 16.”)

With regards to claim 4, which depends on claim 1, Bogineni discloses wherein the function is a function for restricting an alarm output (Bogineni, abstract: “The receiving module decodes the wireless protocol, identifies the particular command, and interfaces that command to the patient device, whereby the command effects the operation of the patient device, such as by silencing an alarm on the medical device.”).


With regards to claim 7, which depends on claim 1, Bogineni discloses a battery housing configured to house a battery configured to supply power to at least the processor (Bogineni, Fig. 1: The remote control device 12 is a handheld device, and thus requires a battery to function as described. The housing is just the location of the battery in the device. Paragraph 8: “As such, the present system provides a remote controller that is separated from a particular medical device that is being controlled, such that the remote control device can be held in the hand of the caregiver.”).

With regards to claim 9, Bogineni discloses a remote control system comprising: a medical device (“a medical device” is being interpreted as both the patient device and remote control device as disclosed by Bogineni, because this claim describes the medical device as comprising a transmitter for remotely controlling a function of the medical device; Bogineni, Fig. 2 and Fig. 3: remote control device and patient/medical device); and a remote control device configured to remotely control a function of the medical device (Bogineni, Fig. 2: remote control device), wherein the medical device comprises: a memory storing information corresponding to at least one of a gesture, voice, and a physical feature of a medical worker that is allocated to the function (Bogineni, paragraph 13: “receives the voice commands after the commands have been recognized as coming from an authorized caregiver and recognizes a particular command that the caregiver desires to enter into the patient device;” the recognizing of both the commands and the voice require the storage of corresponding data for the recognition action); a sensor configured to detect at least one of a gesture, voice, and a physical feature (Bogineni, paragraph 12: “the remote control device, which includes a voice wave receiver, such as a microphone, that receives the caregiver's commands.”); a transmitter configured to wirelessly transmit a signal (Bogineni, Fig. 2: Wireless transmitter 40)  for remotely controlling the function; and a processor configured to cause the transmitter to transmit the signal in a case where the at least one of the gesture, the voice, and the physical feature corresponding to the information is detected by the sensor (Bogineni, abstract: “The recognized commands are then analyzed to determine the particular command, and the signals representing that command are transmitted in digital form by a wireless protocol, such as a ZigBee wireless protocol, to a receiving module incorporated into or in communication with the medical device. The receiving module decodes the wireless protocol, identifies the particular command, and interfaces that command to the patient device, whereby the command effects the operation of the patient device, such as by silencing an alarm on the medical device.”).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bogineni in view of Niu et al (CN 106781402 A; published 5/31/2017).

With regards to claim 5, which depends on claim 1, Bogineni does not disclose an adjustment device configured to change a direction in which the signal is transmitted.
However, Niu et al teaches an adjustment device configured to change a direction in which the signal is transmitted (Niu, translation page 3, lines 22-24: “the positioning module comprises: rotating unit for at least one transmission receiver comprises a remote control device on the same plane of rotation”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined Bogineni and Niu such that the remote control device could adjust a direction in which it is outputting its transmission signal. This would have allowed the invention to reduce the power consumption cost of the remote control device (Niu, abstract: “In the invention, there is no need to the remote control signal for omnidirectional transmitting, based on the signal transmitting direction of the controlled device the remote control signal to the directional emission, therefore, can greatly reduce the remote control device power consumption and save the transmission resources of the remote device, and the remote control device without deploying the plurality of transmitters, thereby reducing the cost of the remote control device”).


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bogineni in view of Altonen et al (US 20090251352 A1; filed 3/6/2009).

With regards to claim 6, which depends on claim 1, Bogineni does not disclose a housing provided with a connector, wherein the connector is configured to be attached, in a detachable manner, to a support member configured to fix the housing to a desired position.
However, Altonen et al teaches a housing provided with a connector, wherein the connector is configured to be attached, in a detachable manner, to a support member configured to fix the housing to a desired position (Altonen et al, abstract: “The remote control comprises a controller, … which are all contained within the housing. The remote control may be provided with multiple mounting means.” Paragraph 52: “the remote control 120 is adapted to provide multiple mounting means…”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined Bogineni and Altonen et al such that the remote control of Bogineni could be attached to a mount. This would have enabled the remote control device  to be put down by the user (Altonen, abstract: “the remote control may be coupled to a lanyard, clipped to a car visor, rested on a table top, or mounted to a wall.”).




Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Bogineni in view of Hays et al (US 20190038236 A1; filed 7/31/2018).

With regards to claim 8, which depends on claim 1, Bogineni does not disclose an input interface configured to input information for specifying a medical device to be controlled by the signal.
However, Hays teaches an input interface configured to input information for specifying a medical device to be controlled by the signal (Hays, paragraph 12: “The method comprises receiving, at a listening device, a voice command from a user; translating the voice command into a set of instructions; receiving, at a control component, the set of instructions; and sending, via the control component, a device-specific command based on the set of instructions to a medical device associated with the patient”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined Bogineni and Hays such that the user is able to indicate which device should be receiving the voice command input. This would have enabled the invention to be connected to and interact with multiple devices (Hays, abstract: “Because these devices may be controlled using a voice command, in some cases, no physical or manual interaction is needed with the device. As such, multiple devices may be hands-free controlled from any location”).

With regards to claim 10, which depends on claim 9, Bogineni does not disclose wherein at least one of the remote control device and the medical device comprises an input interface configured to input information for establishing a control-controlled relationship between the remote control device and the medical device.
However, Hays teaches wherein at least one of the remote control device and the medical device comprises an input interface configured to input information for establishing a control-controlled relationship between the remote control device and the medical device (Hays, paragraph 12: “The method comprises receiving, at a listening device, a voice command from a user; translating the voice command into a set of instructions; receiving, at a control component, the set of instructions; and sending, via the control component, a device-specific command based on the set of instructions to a medical device associated with the patient;” The selection of the medical device via the user’s voice input is being interpreted as a kind of establishing of the relationship between the devices).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined Bogineni and Hays such that the user is able to indicate which device should be receiving the voice command input. This would have enabled the invention to be connected to and interact with multiple devices (Hays, abstract: “Because these devices may be controlled using a voice command, in some cases, no physical or manual interaction is needed with the device. As such, multiple devices may be hands-free controlled from any location”).





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tashiro (US 9545287 B2): Teaches a portable device that identifies user gestures as input to a medical device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRODERICK C ANDERSON whose telephone number is (313)446-6566. The examiner can normally be reached Monday-Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 5712724124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.C.A/Examiner, Art Unit 2178                                                                                                                                                                                                        

/WILSON W TSUI/Primary Examiner, Art Unit 2178